Lumpkin, J.
1. The exceptions to certain portions of the charge to the jury, as not fully or correctly stating the contentions between the parties, or as not authorized by the evidence, were not well taken for any of the reasons assigned in the motion for a new trial, in view of the pleadings and evidence.
2. The pleadings and evidence authorized the charge that “if you find that this was a joint debt of the husband and wife, or you find that it was the debt of the wife made by the husband for her benefit in the purchase of stock for her, and she signed the note with her husband, then I charge you that you would be authorized to find in favor of the plaintiff against both the parties.”
3. The verdict was supported by the evidence; and there was no error in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.